I warmly 
congratulate Mr. John Ashe on his election as President 
at the sixty-eighth session of the General Assembly and 
wish him success during his term.

Over the past decade, the world has experienced a 
string of crises. Development has slowed. Confidence 
in the global economic system has been shaken. There 
are signs of recovery, but growth remains anaemic and 
uneven. Unemployment is high in many countries, 
particularly among the young. That has exacerbated 
problems by increasing poverty levels, widening 
income gaps, adding to social instability and causing 
public trust in Governments and institutions to decline. 
Extreme poverty remains a major concern in many 
parts of the world.

Violence and conflict are as great a threat to global 
stability as poverty, and the international community 
must respond firmly to them. In that regard, Singapore 
welcomes the unanimous adoption of Security Council 
resolution 2118 (2013) on the destruction of chemical 
weapons in Syria. We strongly condemn the use of 
chemical weapons under any circumstances, as it 
constitutes a violation of international law. We remain 
deeply concerned about the humanitarian situation in 
Syria, and we hope that the “Geneva II” conference 
will be convened promptly and will find a political 
solution to end the conflict and violence. We also offer 
condolences to the Government and the people of Kenya 
over the brutal attacks in Westgate Mall, a painful 
reminder of the need to remain vigilant against terror. 
All countries must unite against violence and terror in 
order to create an environment in which sustainable 
development can be pursued.

The global ecosystem is under stress from 
the transnational effects of human development 
activities. Human progress has come at the expense 
of the environment and the climate. Deforestation, 
desertification of land and the transboundary pollution 
of the sea, land and air degrade our quality of life and 
threaten human civilization.

We cannot go on with business as usual. We need 
to rethink and retool our economies and societies and 
to place poverty eradication and sustainability at the 
centre of our development agenda. The President’s 
choice of “The post-2015 development agenda: setting 
the stage” as the theme for the sixty-eighth session of 
the General Assembly is therefore particularly timely. 
The 1987 Brundtland report of the World Commission 
on Environment and Development defined sustainable 
development as development that meets the needs of 
the present without compromising the ability of future 
generations to meet their own needs. That should 
remain our guiding principle as we negotiate the post-
2015 development agenda.

The United Nations has a critical role to play in the 
evolution of the post-2015 development agenda. Only 
the United Nations, with its universal membership and 
access to global data, has the standing to establish a 
new global development agenda that is inclusive, 
effective and adaptable. The United Nations has 
adopted an inclusive multi-stakeholder approach to 
gather the views of Member States and harness the 
energy of civil society. Several mechanisms have been 
set up, including the High-level Political Forum, the 
Open Working Group on Sustainable Development 
Goals, in which Singapore is participating actively, 
and the Working Group on Sustainable Development 
Financing. We strongly encourage the United Nations 
to demonstrate leadership and weave those strands of 
discussion into a single, clear framework. That would 
allow Member States to focus their attention and 
prioritize their resources to meet critical challenges.

Singapore understands very well the importance 
of poverty eradication and sustainable development 
in securing a country’s future. When we became 
independent, in 1965, we faced several challenges. To 
uplift our population, which had only a small number 
of skilled workers and graduates, the Government 
focused on education and skills development. To create 



jobs and alleviate poverty, we also gradually moved our 
industries up the value chain towards higher-skilled, 
innovation-focused sectors. Given Singapore’s land 
and resource constraints, sustainable development was 
a necessity, not just a slogan. At 700 square kilometres, 
Singapore is slightly bigger than Manhattan but smaller 
than the five boroughs of New York. To ensure that our 
city-State remained liveable, we had to ensure that our 
policies on housing, infrastructure, transport and the 
environment were well integrated in a long-term and 
holistic vision.

Over several decades, we have managed to pursue 
growth while preserving a good living environment. For 
instance, despite the country’s being densely populated 
and highly urbanized, our greening efforts have resulted 
in more than 50 per cent of Singapore being covered by 
vegetation. The Singapore Botanic Gardens, founded in 
the nineteenth century, is the only city botanic garden 
in the world to include a tract of original, primary 
rainforest. And despite our rapid development, we have 
managed to preserve much of our biodiversity. One of 
our nature reserves, Bukit Timah, contains more plant 
species than the entire North American continent.

We have also developed creative solutions to 
overcome some of our resource constraints. Take the 
example of water: Singapore now imports slightly more 
than 40 per cent of our water needs. To meet our drinking 
and industrial needs, we use a variety of methods, 
including collecting water through reservoirs, the 
desalination of seawater, and cutting-edge membrane 
technology to reclaim waste water into high-grade, 
ultra-clean water, which we call “NEWater”. When 
Secretary-General Ban Ki-moon visited Singapore in 
March 2012, he was impressed enough by our water 
management to make a toast with NEWater, rather 
than wine, calling NEWater, “something far more 
valuable — the elixir of life”.

Let me now turn to the post-2015 development 
agenda and suggest three priority areas. First, we should 
learn from the example of the Millennium Development 
Goals. We should avoid being prescriptive. As each 
country is unique, countries should be allowed to 
exercise flexibility as to which goals they choose to 
prioritize and how they will achieve them. The new 
global development road map should have poverty 
eradication and sustainable development at its centre 
and should converge around a single, clear set of 
practical and quantifiable goals. We should keep to 
that outcomes-based approach and not forget that the 
core purpose of the post-2015 development agenda is to 
improve the lives of people. Today, 1.2 billion people 
still live in extreme poverty. That is a staggering figure.

Secondly, we should emphasize urban management 
and the intertwined issues of water and sanitation. 
According to the United Nations Human Settlements 
Programme, more than half of the world’s population 
lives in urban areas. By 2050, 7 out of 10 people will 
live in urban areas. Many cities are already under 
strain. More than 2.5 billion people lack access to basic 
sanitation, and another 800 million do not have safe 
drinking water. Some 2,000 children die every day 
from diarrhoea. The crisis will be exacerbated as more 
people move to crowded cities, where the infrastructure 
cannot grow fast enough to support them. Singapore 
introduced a draft resolution in July, which was 
adopted by the General Assembly (resolution 67/291), 
to designate 19 November as World Toilet Day. We 
hope that will encourage countries to take a close look 
at how the nexus of urbanization, water and sanitation 
can be better managed.

Thirdly, it is important for the views and concerns 
of small States to be incorporated into the post-2015 
development agenda. Small States make up more 
than half of the United Nations membership; many, 
especially small island developing States (SIDS), are 
among the more vulnerable Members of the United 
Nations family. Singapore identifies closely with the 
urgent concerns of our fellow SIDS. The third SIDS 
Conference, to be held in 2014, will be an important 
milestone, and Singapore has participated actively 
in all the preparatory meetings to date. At last year’s 
inaugural Conference on Small Island Developing 
States, which was organized by the Forum of Small 
States (FOSS), Secretary-General Ban Ki-moon agreed 
that small and vulnerable States deserved special 
attention. Singapore will continue to work with the 
members of FOSS to share the perspectives of small 
States and ensure that our views are factored into the 
evolution of the new global development road map.

Although we are a small country, we will continue 
to play our part in assisting other countries in poverty 
eradication and furthering the sustainable development 
agenda. We established the Singapore Cooperation 
Programme in 1992 to share our developmental 
experience with our friends — our successes and our 
failures alike. We believe that technical assistance 
and capacity-building are more effective in creating 
the right conditions for growth. More than 80,000 



Government officials from 170 countries have received 
training under the Programme in areas as diverse as 
sustainable urban development, water management 
and human-resource development. To support our 
engagement in the post-2015 development agenda, 
we will develop and customize new programmes on 
sustainable development and climate change that meet 
the needs of SIDS and least developed countries.

Singapore has also been working with other 
Governments to promote sustainable development 
internationally. In 2007, Singapore and China embarked 
on a joint project to develop the Sino-Singapore 
Tianjin Eco-city, which is envisioned as a city that 
will be socially harmonious, environmentally friendly 
and resource-efficient. That will become a model 
for sustainable urbanization in China. By 2020, 
the Eco-city is intended to be a low-carbon, green-
living environment approximately half the size of 
Manhattan, housing around 350,000 people. Singapore 
will continue to share its experience in sustainable 
urbanization through Singapore-led events such as the 
biennial Singapore International Water Week and the 
World Cities Summit.

The only way to secure our collective future 
is through poverty eradication and sustainable 
development. The next two years will be critical for the 
world as we embark on an ambitious journey to map out 
the post-2015 agenda. The United Nations must play a 
leading role, and we are fully committed to working 
closely with other Member States to achieve that.
